COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-06-412-CV
 
DR.
JOHN R. BEVERLY AND                                                APPELLANTS
WIFE
MARSHA BEVERLY                                                                      
 
                                                   V.
 
PECAN
PLANTATION OWNERS                                                 APPELLEE
ASSOCIATION,
INC.                                                                            
                                                                                                        
                                               ----------
              FROM
THE 355TH DISTRICT COURT OF HOOD COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AMotion
To Withdraw Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by the
appellants, for which let execution issue. 
See Tex. R. App. P. 43.4.
PER CURIAM
PANEL D:  MCCOY, J.; CAYCE, C.J.; and LIVINGSTON,
J.  
 




DELIVERED: January 25,
2007 




[1]See Tex. R. App. P. 47.4.